This is an application for leave to appeal from the refusal of a writ of habeas corpus.
Petitioner alleges that he is held and deprived of his liberty on an indictment charging him with robbery with *Page 763 
a deadly weapon on which charge he was exonerated, but was sentenced to ten years in the Maryland Penitentiary for receiving stolen goods. He further alleges that he was arrested without a warrant and that his house was searched without a search warrant. He also alleges that false testimony was introduced against him in his trial and that the evidence was not sufficient to convict him.
The papers filed here, however, show that he was convicted and sentenced to ten years for robbery with a deadly weapon. Even if he was illegally arrested and held, he cannot for that reason escape punishment when lawfully indicted, tried, and convicted.Davis v. Brady, 188 Md. 113, 51 A.2d 827; Bowie v. Warden,190 Md. 728, 60 A.2d 185; State ex rel. Wilson v. Warden,190 Md. 758, 60 A.2d 185.
He does not allege that the articles obtained from his house without a search warrant were offered in evidence against him. Even if they were so offered, that question cannot be retried on habeas corpus.
The question of guilt or innocence and credibility and weight of the evidence cannot be retried on habeas corpus. Rountree v.Wright, 189 Md. 292, 55 A.2d 847, and cases there cited.
Application denied, without costs.